Name: 87/31/EEC: Commission Decision of 10 December 1986 approving an amendment to the programme relating to installations in the wine-growing sector in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity
 Date Published: 1987-01-16

 Avis juridique important|31987D003187/31/EEC: Commission Decision of 10 December 1986 approving an amendment to the programme relating to installations in the wine-growing sector in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 014 , 16/01/1987 P. 0060 - 0060*****COMMISSION DECISION of 10 December 1986 approving an amendment to the programme relating to installations in the wine-growing sector in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (87/31/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 8 April 1985 the Greek Government forwarded an amendment to the programme approved by Commission Decision 82/33/EEC (3) relating to installations in the wine-growing sector in Greece; Whereas implementation of the programme has already had a positive effect in the sector but a significant amount of investment in wine processing and marketing is still required; whereas investment must be extended to the manufacture of rectified concentrated must and distillation facilities; whereas all these investments can help to improve the situation in the wine-growing sector in Greece and therefore constitute a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas facilities for the reception of grapes and the production, storage, treatment and bottling of wine are severely inadequate in Greece and investment in such facilities is therefore necessary; whereas, similarly, investment in the marketing of wine and in the manufacture of rectified concentrated must is also permitted; whereas investment in the distillation of marc and wine lees is permitted, provided that the total capacity of the sector remains unchanged; Whereas the amendment contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the sector concerned and also to justify derogation from the restrictions laid down in the second and third indents of point 15 (a), in point 15 (b) and in point 16 of Section B 3 of the list of criteria adopted by the Commission (4) for the choice of projects to be financed pursuant to the Regulation; whereas the estimated time required for execution of the amendment does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committe on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programme relating to installations in the wine-growing sector forwarded by the Greek Governmemt pursuant to Regulation (EEC) No 355/77, on 8 April 1985, is hereby approved. Investments of the types mentioned in the second and third indents of point 15 (a), in point 15 (b) and in point 16 of Section B 3 of the list of criteria for the choice of projects to be financed pursuant to Regulation (EEC) No 355/77 may be financed. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 16, 22. 1. 1982, p. 39. (4) OJ No L 78, 26. 3. 1985, p. 7.